DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2020 has been entered.

Status of Claims
Receipt is acknowledged of the claim amendments and arguments/remarks filed on 22 October 2020. 
Claims 1, 9, 16 and 21-26 are cancelled.
Claims 18 and 19 remain withdrawn from consideration.
Claim 29 has been added.
Consequently, claims 2-8, 10-15, 17, 20 and 27-29 are presented for examination herein.

Rejections Withdrawn
The rejection of claims 2-4, 6, 7, 27 and 28 under 35 U.S.C. 103(a) as being unpatentable over GOLDBLUM (WO 2014/031790 A1, cited in IDS filed 09/19/2018) as evidence by the instant specification, is withdrawn in view of further consideration and the claim amendments.
The rejection of claims 5 and 20 under 35 U.S.C. 103(a) as being unpatentable over Goldblum as evidenced by the instant specification as applied to claims 2-4, 6, 7, 27 and 28 above, and further in view of EMERSON (US 6,124,275), is withdrawn in view of further consideration and the claim amendments.
The rejection of claims 8, 10-12 and 17 under 35 U.S.C. 103(a) as being unpatentable over Goldblum as evidenced by the instant specification as applied to claims 2-4, 6, 7, 27 and 28 above, and further in view of SUH (US 5,916,917), is withdrawn in view of further consideration and the claim amendments.
The rejection of claims 13-15 under 35 U.S.C. 103(a) as being unpatentable over Goldblum as evidenced by the instant specification as applied to claims 2-4, 6, 7, 27 and 28 above, further in view of Suh as applied to claims 8, 10-12 and 17 above, and further in view of GARCIA (US 2007/0192986 A1), is withdrawn in view of further consideration and the claim amendments.
The provisional rejection of claims 2-4, 27 and 28 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 11-16, 19, 26 and 27 of copending Application No. 16/086,471 (hereafter ‘471), is withdrawn in view of further consideration and the claim amendments.
The provisional rejection of claims 5-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 11-16, 19, 26 and 27 of ‘471 as applied to claims 2-4, 27 and 28 above, and further in view of EMERSON (US 6,124,275), is withdrawn in view of further consideration and the claim amendments.
The provisional rejection of claim 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 11-16, 19, 26 and 27 of ‘471 as applied to claims 2-2-4, 27 and 28 above, and further in view of GOLDBLUM (WO 2014/031790 A1, cited in IDS filed 09/19/2018) and EMERSON (US 6,124,275), is withdrawn in view of further consideration and the claim amendments.
The provisional rejection of claims 8, 10-12 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 11-16, 19, 26 and 27 of ‘471 as applied to claims 2-4, 27 and 28 above, and further in view of SUH (US 5,916,917), is withdrawn in view of further consideration and the claim amendments.
The provisional rejection of claims 13-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 11-16, 19, 26 and 27 of ‘471 as applied to claims 2-4, 27 and 28 above, further in view of Goldblum and Suh as applied to claims 8, 10-12 and 17 above, and further in view of GARCIA (US 2007/0192986 A1), is withdrawn in view of further consideration and the claim amendments.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6, 7 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over GOLDBLUM (WO 2014/031790 A1, cited in IDS filed 09/19/2018) as evidenced by the instant specification.
Goldblum is primarily directed towards a pest control composition containing nootkatone and/or a derivative or analog thereof and methods of formulating and using the composition (abstract).
Regarding claims 2, 3 and 27, Goldblum discloses compositions containing nootkatone and/or a derivative or analog thereof, alone or in combination with one or more active ingredients and method for repelling or killing pests including dust mites (page 1, third paragraph).  Goldblum discloses that the compositions are safe, non-toxic pesticidal and pest repelling compositions (page 4, second paragraph).  Goldblum discloses a method comprising providing a composition containing including from at or about 0.1% to at or about 10% of nootkatone, and deploying the composition at the location in an insect or pest repelling/killing amount; wherein the deploying step spraying, spreading or wiping (e.g. applying) (page 101, second paragraph). Goldblum discloses that the locus treated includes a surface (page 104, fourth paragraph).  Goldblum discloses nootkatone produced by the oxidation of valencene including nootkatone produced by oxidation of valencene obtained from a yeast strain (e.g. nootkatone that is limonene-free and bergapten-free because they are not obtained from citrus oils which may contain limonene and/or bergapten) (page 61, third paragraph).  Goldblum discloses that chemical constituents of grapefruit oil includes nootkatone and d-limonene (paragraph bridging pages 54 and 55).  As evidenced by the instant specification, “nootkatone ex valencene” refers to nootkatone derived from oxidation of valencene that was produced by fermentation, such as by microorganisms harboring one or more valencene synthases and/or other molecules that catalyze formation of valencene (paragraph [0050] of the instant specification) and nootkatone obtained from fermentation-derived valencene are limonene-free (paragraph [00109] of the instant specification) and bergapten-free (paragraph [00111] of the instant specification).
Regarding claim 4, Goldblum discloses that the composition contains a carrier selected from including water (e.g. liquid) (page 7, third paragraph).  Goldblum discloses that the carrier in the composition includes solid carriers in the form of including a powder (page 86, first paragraph).
Regarding claims 6 and 7, Goldblum discloses that the composition can be provided in the form of including an aerosol (e.g. dispenser that concomitantly applies the composition to a surface and removes from the surface at least one of dust, dirt, dust mite food, a dust mite allergen, grease, oil, lint, animal hair, an odor, or a stain).
Regarding claim 28, Goldblum does not disclose that the composition is a concentrate and a step of reducing the concentration of the nootkatone-comprising composition to a working concentration with a carrier (see entirety of Goldblum).
Regarding claim 29, Goldblum does not disclose that the compositions include bergapten as an ingredient in a composition comprising nootkatone (see the entire publication).  It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to not include bergapten into a composition comprising nootkatone because in the disclosure of Goldblum there is no mention of bergapten as an included ingredient.  Goldblum discloses that the carrier can be selected from including a borneol, citronellol, geraniol, D-limonene, dipentene or a combination thereof (paragraph bridging pages 72 and 73).  Goldblum discloses that the formulation can include penetration agents that help to penetrate the exoskeleton of the insect or pest and that the penetration agents can be any penetration agents known in the art including silicone dioxide, petroleum distillate, light solvent, naphtha or D-limonene or combinations thereof (paragraph bridging pages 94 and 95).  It is prima facie obvious to select known compounds to meet known requirements, e.g., selecting known carriers to act as the carrier and known penetration agents to help penetrate the exoskeleton of an insect or pest.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Therefore, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to select including borneol, citronellol, geraniol, or dipentene as the specific carrier and either selected silicone dioxide, petroleum distillate, light solvent or naphtha as the specific penetration agent or not included the penetration agent if help for penetration of the exoskeleton of the dust mite is not desired.  
Applicant is reminded that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  See MPEP 2144.04(II).  Therefore, it is prima facie obvious to omit a penetration agent if help for penetration of the exoskeleton of dust mites is not desired.

It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention perform a method for treating pests including dust mites comprising providing a composition comprising nootkatone and a carrier; and applying the composition to a surface; wherein the nootkatone is nootkatone produced by oxidation of valencene produced by using a cell strain containing a valencene synthase including a yeast strain (e.g. nootkatone ex valencene that is limonene-free and bergapten-free); and wherein the effective amount of nootkatone includes from at or about 0.1% to at or about 10% by weight of the composition; wherein the carrier is selected from including .  The person of ordinary skill in the art would have been motivated to make those modifications because Goldblum discloses nootkatone formed by oxidation of valencene and that the valencene includes valencene produced by fermentation, therefore, one of ordinary skill in the art would expect that nootkatone formed by oxidation of valencene that was produced by fermentation is suitable as the nootkatone to provide insect repellent and/or insecticidal effect.  The person of ordinary skill in the art would have reasonably expected success because Goldblum discloses compositions containing nootkatone and/or a derivative or analog thereof, alone or in combination with one or more active ingredients and method for repelling or killing pests including dust mites (page 1, third paragraph).  Goldblum discloses that the compositions are safe, non-toxic pesticidal and pest repelling compositions (page 4, second paragraph).  Goldblum discloses a method comprising providing a composition containing from at or about 0.1% to at or about 10%, and deploying the composition at the location in an insect or pest repelling/killing amount; wherein the deploying step spraying, spreading or wiping (e.g. applying) (page 101, second paragraph). Goldblum discloses that the locus treated includes a surface (page 104, fourth paragraph).  Goldblum discloses nootkatone formed by the oxidation of valencene (page 59, last paragraph).  Goldblum discloses that valencene can be produced by fermentation (page 65, second paragraph).

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldblum as evidenced by the instant specification as applied to claims 2-4, 6, 7 and 27-29 above, and further in view of EMERSON (US 6,124,275).
Regarding claims 5 and 20, the method of claim 2 is described above in section 8.
Regarding claim 20, Goldblum discloses a method comprising providing a composition containing including from at or about 0.1% to at or about 10% of nootkatone (page 101, second paragraph). Goldblum discloses that the carrier amount includes between at or about 1% to at or about 99 %, by weight, of the composition (page 71, third paragraph).
Goldblum does not specifically teach that the composition is a concentrate and a step of reducing the concentration of the nootkatone-comprising composition to a working concentration with a carrier (e.g. claim 5).  Goldblum does not teach that the composition comprises about 0.1% to about 10% wt/vol benzyl benzoate (e.g. claim 20).  The deficiencies are made up for by the teachings of Emerson.
Emerson is primarily directed towards a method for controlling a pest population using a composition for controlling a pest population (abstract).
Regarding claim 5, Emerson teaches a method for controlling a pest population, such as eliminating or deterring the growth of the pest population, using a pesticidally effective composition (paragraph bridging columns 2 and 3).  Emerson teaches that the pest includes European mites (e.g. dust mites) (column 3, line 62).  Emerson teaches a composition as a concentrate for industrial application (column 8, lines 3-4).  Emerson teaches higher concentrations are preferred for purposes of manufacture, shipment, and storage (page 8, lines 21-22).  Emerson teaches prior to use, the high concentration composition is diluted in a solvent to an appropriate concentration for the intended use of the composition (column 8, lines 25-28).
Regarding claim 20, Emerson teaches a composition having pesticides that are substantially non-toxic to man and domestic animals and which have minimal adverse effects on wildlife and the environment (column 4, lines 8-12).  Emerson teaches that the pesticidal compound is preferably including benzyl benzoate (column 6, lines 58-60).  Emerson teaches that a pesticidally effective amount of the active compound is about 0.1 to 50 wt % (column 8, lines 15-19).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention perform a method for treating pests including dust mites comprising providing a concentrate composition comprising nootkatone, an additional active including benzyl benzoate, and a carrier; diluting the concentrate composition so that the concentration of the nootkatone and the benzyl benzoate are at effective amounts; and applying the composition to a surface; wherein the nootkatone is nootkatone formed by oxidation of valencene and the valencene is produced by fermentation (e.g. nootkatone ex valencene that is limonene-free and bergapten-free); wherein the effective amount of nootkatone includes from at or about 0.1% to at or about 10% by weight of the composition; wherein the effective amount of the benzyl benzoate includes 0.1 % to 50 % by weight of the composition; and wherein the carrier is included in an amount of up to 99% by weight of the composition.  The person of ordinary skill in the art would have been motivated to make those modifications because a pesticidal composition as a concentrate can be used for industrial application and is preferred for manufacture, shipment and storage; and benzyl benzoate is another pesticidal active that is non-toxic to humans, animals and the environment that would have been prima facie obvious for one of ordinary skill in the art to combine with nootkatone for controlling pests including dust mites which are also safe and non-toxic to humans, animals and the environment.  The person of ordinary skill in the art would have reasonably expected success because Goldblum discloses compositions containing nootkatone and/or a derivative or analog thereof, alone or in combination with one or more active ingredients and method for repelling or killing pests including dust mites (page 1, third paragraph).  Goldblum discloses that the compositions are safe, non-toxic pesticidal and pest repelling compositions (page 4, second paragraph).  Goldblum discloses a method comprising providing a composition containing from at or about 0.1% to at or about 10%, and deploying the composition at the location in an insect or pest repelling/killing amount; wherein the deploying step spraying, spreading or wiping (e.g. applying) (page 101, second paragraph). Goldblum discloses that the locus treated includes a surface (page 104, fourth paragraph).  Goldblum discloses that the carrier amount includes between at or about 1% to at or about 99 %, by weight, of the composition (page 71, third paragraph).  Emerson teaches a method for controlling a pest population, such as eliminating or deterring the growth of the pest population, using a pesticidally effective composition (paragraph bridging columns 2 and 3).  Emerson teaches that the pest includes European mites (e.g. dust mites) (column 3, line 62).  Emerson teaches a composition as a concentrate for industrial application (column 8, lines 3-4).  Emerson teaches higher concentrations are preferred for purposes of manufacture, shipment, and storage (page 8, lines 21-22).  Emerson teaches prior to use, the high concentration composition is diluted in a solvent to an appropriate concentration for the intended use of the composition (column 8, lines 25-28).

Claims 8, 10-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldblum as evidenced by the instant specification as applied to claims 2-4, 6, 7 and 27-29 above, and further in view of SUH (US 5,916,917).
Regarding claims 8, 10-12 and 17, the method of claim 2 is described above in section 8.  
Regarding claim 11, Goldblum discloses applying the composition to a surface two or more times in one day or over the course of several days (page 89, third paragraph).
Goldblum does not specifically teach a step of cleaning the surface to remove at least one of dust, dirt, dust mite food, a dust mite allergen, grease, oil, lint, animal hair, an odor, or a stain form the surface.  The deficiency is made up for by the teachings of Suh.
Suh is primarily directed towards a disinfecting composition which contains from 0.1% to 10% of benzyl benzoate that is effective in killing dust mites (abstract).
Regarding claims 8 and 17, Suh teaches a composition for killing dust mites (paragraph bridging columns 4 and 5).  Suh teaches applying the composition onto a surface with said mites to kill the mites and halt the production of additional allergens.  Suh teaches that for more immediate control, dead mites and faecal matter should be removed preferably by employing a vacuuming apparatus (e.g. cleaning the surface to remove at least one of dust, dirt, dust mite food, a dust mite allergen, grease, oil, lint, animal hair, an odor, or a stain from the surface) under conditions which do not cause the removed material to vent into the ambient atmosphere (column 5, lines 8-17).
Regarding claim 10, Suh teaches that after the composition is applied to a surface, a suitable period of time is allowed for the surface to dry before vacuuming up the dead mites and associated faecal matter under conditions where the material vacuumed up cannot vent into the ambient atmosphere (column 5, lines 21-32).
Regarding claim 12, Suh teaches vacuuming up mites and associated faecal matter after a period of time sufficient to permit the spray to dry and ensure that the mites have been killed (column 9, lines 15-20).  The period of time sufficient to permit the spray to dry and ensure that the mites have been killed before vacuuming is an art-recognized result-effective variable, e.g., allowing the composition to dry and ensure the mites have been killed, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal period of time for the composition for killing dust mites to dry and ensure that the dust mites have been killed before vacuuming up the mites and associated faecal matter.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention perform a method for treating pests including dust mites comprising providing a composition comprising nootkatone and a carrier; and applying the composition to a surface; wherein the nootkatone is nootkatone formed by oxidation of valencene and the valencene is produced by fermentation (e.g. nootkatone ex valencene that is limonene-free and bergapten-free); and wherein the effective amount of nootkatone includes from at or about 0.1% to at or about 10% by weight of the composition; and after a sufficient period of time for the composition to dry and ensure that the dust mites are killed, removing dead mites and faecal matter by employing a vacuuming apparatus (e.g. cleaning the surface to remove at least one of dust, dirt, dust mite food, a dust mite allergen, grease, oil, lint, animal hair, an odor, or a stain from the surface) under conditions which do not cause the removed material to vent into the ambient atmosphere.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a method for immediate control of dust mites by removing dead dust mites and faecal matter by employing a vacuuming apparatus under conditions which do not cause the removed material to vent into the ambient atmosphere.  The person of ordinary skill in the art would have reasonably expected success because Goldblum discloses compositions containing nootkatone and/or a derivative or analog thereof, alone or in combination with one or more active ingredients and method for repelling or killing pests including dust mites (page 1, third paragraph).  Goldblum discloses that the compositions are safe, non-toxic pesticidal and pest repelling compositions (page 4, second paragraph).  Goldblum discloses a method comprising providing a composition containing from at or about 0.1% to at or about 10%, and deploying the composition at the location in an insect or pest repelling/killing amount; wherein the deploying step spraying, spreading or wiping (e.g. applying) (page 101, second paragraph).  Suh teaches a composition for killing dust mites (paragraph bridging columns 4 and 5).  Suh teaches applying the composition onto a surface with said mites to kill the mites and halt the production of additional allergens.  Suh teaches that for more immediate control, dead mites and faecal matter should be removed preferably by employing a vacuuming apparatus (e.g. cleaning the surface to remove at least one of dust, dirt, dust mite food, a dust mite allergen, grease, oil, lint, animal hair, an odor, or a stain from the surface) under conditions which do not cause the removed material to vent into the ambient atmosphere (column 5, lines 8-17).


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldblum as evidenced by the instant specification as applied to claims 2-4, 6, 7 and 27-29 above, further in view of Suh as applied to claims 8, 10-12 and 17 above, and further in view of GARCIA (US 2007/0192986 A1).
Regarding claims 13-15, the method of claim 8 is described above in section 10.  
Goldblum and Suh do not specifically teach further treating the surface with ultraviolet (uv) light of 200-400 nm wavelength.  The deficiency is made up for by the teachings of Garcia.
Garcia is primarily directed towards a disinfecting device having a UV light source to eradicate cleaning medium of infestation agents including dust mites (abstract).
Regarding claim 13, Garcia teaches that vacuuming alone usually removes only a fraction of allergens from carpeting (paragraph [0006]).  Garcia teaches employing UV light to irradiate, sanitize, or disinfect a variety of infestation agents that are present within a given cleaning medium (paragraph [0046]).  Garcia teaches UV light wavelengths are considered less than about 400 nm and beyond the range of visible light (paragraph [0047]).  Garcia teaches that UVC light is effective at disrupting the life cycle of microorganisms including dust mites (paragraph [0048]).
Regarding claim 14, Garcia teaches that the effectiveness of UV light on infestation agents or microorganisms is directly related to including the exposure time (paragraph [0049]).  The exposure time of the UV light is an art-recognized result-effective variable, e.g., effectiveness of UV light on infestation agents including dust mites, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal exposure time of UV light to a surface containing dust mites in order to effectively irradiate dust mites on the surface.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention perform a method for treating pests including dust mites comprising providing a composition comprising nootkatone and a carrier; and applying the composition to a surface; wherein the nootkatone is nootkatone formed by oxidation of valencene and the valencene is produced by fermentation (e.g. nootkatone ex valencene that is limonene-free and bergapten-free); and wherein the effective amount of nootkatone includes from at or about 0.1% to at or about 10% by weight of the composition; and after a sufficient period of time for the composition to dry and ensure that the dust mites are killed, removing dead mites and faecal matter by employing a vacuuming apparatus (e.g. cleaning the surface to remove at least one of dust, dirt, dust mite food, a dust mite allergen, grease, oil, lint, animal hair, an odor, or a stain from the surface) under conditions which do not cause the removed material to vent into the ambient atmosphere; and employing UV light, with wavelengths of less than about 400 nm and beyond the range of visible light, to the surface for an effective exposure time to irradiate the dust mites and disrupting the life cycle of the dust mites.  The person of ordinary skill in the art would have been motivated to make those modifications enhance the treatment of dust mites by further employing UV light which is effective at disrupting the life cycle of dust mites.  The person of ordinary skill in the art would have reasonably expected success because Goldblum discloses compositions containing nootkatone and/or a derivative or analog thereof, alone or in combination with one or more active ingredients and method for repelling or killing pests including dust mites (page 1, third paragraph).  Goldblum discloses that the compositions are safe, non-toxic pesticidal and pest repelling compositions (page 4, second paragraph).  Goldblum discloses a method comprising providing a composition containing from at or about 0.1% to at or about 10%, and deploying the composition at the location in an insect or pest repelling/killing amount; wherein the deploying step spraying, spreading or wiping (e.g. applying) (page 101, second paragraph).  Suh teaches a composition for killing dust mites (paragraph bridging columns 4 and 5).  Suh teaches applying the composition onto a surface with said mites to kill the mites and halt the production of additional allergens.  Suh teaches that for more immediate control, dead mites and faecal matter should be removed preferably by employing a vacuuming apparatus (e.g. cleaning the surface to remove at least one of dust, dirt, dust mite food, a dust mite allergen, grease, oil, lint, animal hair, an odor, or a stain from the surface) under conditions which do not cause the removed material to vent into the ambient atmosphere (column 5, lines 8-17).  Garcia teaches that vacuuming alone usually removes only a fraction of allergens from carpeting (paragraph [0006]).  Garcia teaches employing UV light to irradiate, sanitize, or disinfect a variety of infestation agents that are present within a given cleaning medium (paragraph [0046]).  Garcia teaches that UVC light is effective at disrupting the life cycle of microorganisms including dust mites (paragraph [0048]).
Regarding claim 15, performing the step of treating the surface with a UV light before applying a nootkatone containing composition to a surface is prima facie obvious in the absence of new or unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 and 27-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 11-16, 19, 26 and 27 of copending Application No. 16/086,471 (hereafter ‘471).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 2-4, 27 and 28, claims 1, 2, 5, 7, 11-16, 19, 26 and 27 of ‘471 recites substantially the same method as the method of instant claims 2-4.  Specifically, the claims of ‘471 recites applying effective amount of nootkatone composition comprising at least about 0.5% nootkatone to a surface, wherein the composition comprises nootkatone ex valencene, and wherein the nootkatone composition is at least one of limonene-free and bergapten-free. 
Regarding claim 28, the claims of ‘471 do not recite that the concentration of the nootkatone-comprising composition needs to be reduced to a working concentration with a carrier.
Regarding claim 29, the claims of ‘471 do not recite that the composition includes limonene or bergapten (e.g., composition is limonene-free and bergapten-free).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 11-16, 19, 26 and 27 of ‘471 as applied to claims 2-4 and 27-29 above, and further in view of EMERSON (US 6,124,275).
The claims of ‘471 do not specifically recite that the composition is a concentrate and a step of reducing the concentration of the nootkatone-comprising composition to a working concentration with a carrier.  The deficiency is made up for by the teachings of Emerson.
Emerson is primarily directed towards a method for controlling a pest population using a composition for controlling a pest population (abstract).
Regarding claim 5, Emerson teaches a method for controlling a pest population, such as eliminating or deterring the growth of the pest population, using a pesticidally effective composition (paragraph bridging columns 2 and 3).  Emerson teaches that the pest includes European mites (e.g. dust mites) (column 3, line 62).  Emerson teaches a composition as a concentrate for industrial application (column 8, lines 3-4).  Emerson teaches higher concentrations are preferred for purposes of manufacture, shipment, and storage (page 8, lines 21-22).  Emerson teaches prior to use, the high concentration composition is diluted in a solvent to an appropriate concentration for the intended use of the composition (column 8, lines 25-28).
Regarding claims 6 and 7, Emerson teaches a container for delivery of the composition to an area to be treated, including a pressurized pressure-driven sprayer (column 14, first paragraph).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention perform a method for treating pests including dust mites comprising providing a concentrate composition comprising nootkatone ex valencene that is at least one of limonene-free and bergapten-free; diluting the concentrate composition so that the concentration of the nootkatone is at an effective amount; and applying the composition to a surface using a pressurized pressure-driven sprayer (e.g. concomitantly applies the composition to the surface and removes from the surface at least one of dust, dirt, dust mite food, a dust mite allergen, grease, oil, lint, animal hair, an odor, or a stain).  The person of ordinary skill in the art would have been motivated to make those modifications because a pesticidal composition as a concentrate can be used for industrial application and is preferred for manufacture, shipment and storage; and benzyl benzoate is another pesticidal active that is non-toxic to humans, animals and the environment that would have been prima facie obvious for one of ordinary skill in the art to combine with nootkatone for controlling pests including dust mites which are also safe and non-toxic to humans, animals and the environment.  The person of ordinary skill in the art would have reasonably expected success because Emerson teaches a method for controlling a pest population, such as eliminating or deterring the growth of the pest population, using a pesticidally effective composition (paragraph bridging columns 2 and 3).  Emerson teaches that the pest includes European mites (e.g. dust mites) (column 3, line 62).  Emerson teaches a composition as a concentrate for industrial application (column 8, lines 3-4).  Emerson teaches higher concentrations are preferred for purposes of manufacture, shipment, and storage (page 8, lines 21-22).  Emerson teaches prior to use, the high concentration composition is diluted in a solvent to an appropriate concentration for the intended use of the composition (column 8, lines 25-28).


Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 11-16, 19, 26 and 27 of ‘471 as applied to claims 2-2-4 and 27-29 above, and further in view of GOLDBLUM (WO 2014/031790 A1, cited in IDS filed 09/19/2018) and EMERSON (US 6,124,275).
The claims of ‘471 do not specifically recite about 0.1% to about 10% wt/vol nootkatone, about 0.1% to about 10% wt/vol benzyl benzoate and 80% to about 99.8% carrier (e.g. claim 20).
Goldblum is primarily directed towards a pest control composition containing nootkatone and/or a derivative or analog thereof and methods of formulating and using the composition (abstract).
Regarding 20, Goldblum discloses compositions containing nootkatone and/or a derivative or analog thereof, alone or in combination with one or more active ingredients and method for repelling or killing pests including dust mites (page 1, third paragraph).  Goldblum discloses that the compositions are safe, non-toxic pesticidal and pest repelling compositions (page 4, second paragraph).  Goldblum discloses a method comprising providing a composition containing from at or about 0.1% to at or about 10%, and deploying the composition at the location in an insect or pest repelling/killing amount; wherein the deploying step spraying, spreading or wiping (e.g. applying) (page 101, second paragraph). Goldblum discloses that the locus treated includes a surface (page 104, fourth paragraph).  Goldblum discloses that the carrier amount includes between at or about 1% to at or about 99 %, by weight, of the composition (page 71, third paragraph).
Emerson is primarily directed towards a method for controlling a pest population using a composition for controlling a pest population (abstract).
Regarding claim 20, Emerson teaches a composition having pesticides that are substantially non-toxic to man and domestic animals and which have minimal adverse effects on wildlife and the environment (column 4, lines 8-12).  Emerson teaches that the pesticidal compound is preferably including benzyl benzoate (column 6, lines 58-60).  Emerson teaches that a pesticidally effective amount of the active compound is about 0.1 to 50 wt % (column 8, lines 15-19).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention perform a method for treating pests including dust mites comprising providing a concentrate composition comprising nootkatone ex valencene that is at least one of limonene-free and bergapten-free, an additional active including benzyl benzoate, and a carrier; diluting the concentrate composition so that the concentration of the nootkatone and the benzyl benzoate are at effective amounts; and applying the composition to a surface; wherein the effective amount of nootkatone includes from at or about 0.1% to at or about 10% by weight of the composition; wherein the effective amount of the benzyl benzoate includes 0.1 % to 50 % by weight of the composition; and wherein the carrier is included in an amount of up to 99% by weight of the composition.  The person of ordinary skill in the art would have reasonably expected success because effective amounts of nootkatone to include in a composition are known as taught by Goldblum and other safe insecticides for dust mites include benzyl benzoate which would have been prima facie obvious for one of ordinary skill in the art to combine benzyl benzoate with nootkatone because both have similar safety and provides the same effect of being an insecticide towards dust mites.  The person of ordinary skill in the art would have reasonably expected success because Goldblum discloses compositions containing nootkatone and/or a derivative or analog thereof, alone or in combination with one or more active ingredients and method for repelling or killing pests including dust mites (page 1, third paragraph).  Goldblum discloses that the compositions are safe, non-toxic pesticidal and pest repelling compositions (page 4, second paragraph).  Goldblum discloses a method comprising providing a composition containing from at or about 0.1% to at or about 10%, and deploying the composition at the location in an insect or pest repelling/killing amount; wherein the deploying step spraying, spreading or wiping (e.g. applying) (page 101, second paragraph). Goldblum discloses that the locus treated includes a surface (page 104, fourth paragraph).  Goldblum discloses that the carrier amount includes between at or about 1% to at or about 99 %, by weight, of the composition (page 71, third paragraph).  Emerson teaches a composition having pesticides that are substantially non-toxic to man and domestic animals and which have minimal adverse effects on wildlife and the environment (column 4, lines 8-12).  Emerson teaches that the pesticidal compound is preferably including benzyl benzoate (column 6, lines 58-60).  Emerson teaches that a pesticidally effective amount of the active compound is about 0.1 to 50 wt % (column 8, lines 15-19).

Claims 8, 10-12 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 11-16, 19, 26 and 27 of ‘471 as applied to claims 2-4 and 27-29 above, and further in view of SUH (US 5,916,917).
Regarding claims 8, 10-12 and 17, the method of claim 2 is described above in section 13.  
The claims of ‘471 do not recite a step of cleaning the surface to remove at least one of dust, dirt, dust mite food, a dust mite allergen, grease, oil, lint, animal hair, an odor, or a stain form the surface.  The deficiency is made up for by the teachings of Goldblum and Suh.
Goldblum is primarily directed towards a pest control composition containing nootkatone and/or a derivative or analog thereof and methods of formulating and using the composition (abstract).
Regarding claim 11, Goldblum discloses applying the composition to a surface two or more times in one day or over the course of several days (page 89, third paragraph).
Suh is primarily directed towards a disinfecting composition which contains from 0.1% to 10% of benzyl benzoate that is effective in killing dust mites (abstract).
Regarding claims 8 and 17, Suh teaches a composition for killing dust mites (paragraph bridging columns 4 and 5).  Suh teaches applying the composition onto a surface with said mites to kill the mites and halt the production of additional allergens.  Suh teaches that for more immediate control, dead mites and faecal matter should be removed preferably by employing a vacuuming apparatus (e.g. cleaning the surface to remove at least one of dust, dirt, dust mite food, a dust mite allergen, grease, oil, lint, animal hair, an odor, or a stain from the surface) under conditions which do not cause the removed material to vent into the ambient atmosphere (column 5, lines 8-17).
Regarding claim 10, Suh teaches that after the composition is applied to a surface, a suitable period of time is allowed for the surface to dry before vacuuming up the dead mites and associated faecal matter under conditions where the material vacuumed up cannot vent into the ambient atmosphere (column 5, lines 21-32).
Regarding claim 12, Suh teaches vacuuming up mites and associated faecal matter after a period of time sufficient to permit the spray to dry and ensure that the mites have been killed (column 9, lines 15-20).  The period of time sufficient to permit the spray to dry and ensure that the mites have been killed before vacuuming is an art-recognized result-effective variable, e.g., allowing the composition to dry and ensure the mites have been killed, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal period of time for the composition for killing dust mites to dry and ensure that the dust mites have been killed before vacuuming up the mites and associated faecal matter.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention perform a method for treating pests including dust mites comprising providing a concentrate composition comprising nootkatone ex valencene that is at least one of limonene-free and bergapten-free, applying the composition to a surface, and after a sufficient period of time for the composition to dry and ensure that the dust mites are killed, removing dead mites and faecal matter by employing a vacuuming apparatus (e.g. cleaning the surface to remove at least one of dust, dirt, dust mite food, a dust mite allergen, grease, oil, lint, animal hair, an odor, or a stain from the surface) under conditions which do not cause the removed material to vent into the ambient atmosphere.  The person of ordinary skill in the art would have been motivated to make those modifications to effectively control dust mites by applying the composition to a surface two or more times in one day or over the course of several days as taught by Goldblum and to obtain a method for immediate control of dust mites by removing dead dust mites and faecal matter by employing a vacuuming apparatus under conditions which do not cause the removed material to vent into the ambient atmosphere.  The person of ordinary skill in the art would have reasonably expected success because Goldblum discloses applying the composition to a surface two or more times in one day or over the course of several days (page 89, third paragraph).  Suh teaches a composition for killing dust mites (paragraph bridging columns 4 and 5).  Suh teaches applying the composition onto a surface with said mites to kill the mites and halt the production of additional allergens.  Suh teaches that for more immediate control, dead mites and faecal matter should be removed preferably by employing a vacuuming apparatus (e.g. cleaning the surface to remove at least one of dust, dirt, dust mite food, a dust mite allergen, grease, oil, lint, animal hair, an odor, or a stain from the surface) under conditions which do not cause the removed material to vent into the ambient atmosphere (column 5, lines 8-17).

Claims 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 11-16, 19, 26 and 27 of ‘471 as applied to claims 2-4 and 27-29 above, further in view of Goldblum and Suh as applied to claims 8, 10-12 and 17 above, and further in view of GARCIA (US 2007/0192986 A1).
Regarding claims 13-15, the method of claim 2 is described above in section 17.  
The claims of ‘471 do not recite further treating the surface with ultraviolet (uv) light of 200-400 nm wavelength.  The deficiency is made up for by the teachings of Garcia.
Garcia is primarily directed towards a disinfecting device having a UV light source to eradicate cleaning medium of infestation agents including dust mites (abstract).
Regarding claim 13, Garcia teaches that vacuuming alone usually removes only a fraction of allergens from carpeting (paragraph [0006]).  Garcia teaches employing UV light to irradiate, sanitize, or disinfect a variety of infestation agents that are present within a given cleaning medium (paragraph [0046]).  Garcia teaches UV light wavelengths are considered less than about 400 nm and beyond the range of visible light (paragraph [0047]).  Garcia teaches that UVC light is effective at disrupting the life cycle of microorganisms including dust mites (paragraph [0048]).
Regarding claim 14, Garcia teaches that the effectiveness of UV light on infestation agents or microorganisms is directly related to including the exposure time (paragraph [0049]).  The exposure time of the UV light is an art-recognized result-effective variable, e.g., effectiveness of UV light on infestation agents including dust mites, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal exposure time of UV light to a surface containing dust mites in order to effectively irradiate dust mites on the surface.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention perform a method for treating pests including dust mites comprising providing a concentrate composition comprising nootkatone, an additional active including benzyl benzoate, and a carrier; diluting the concentrate composition so that the concentration of the nootkatone and the benzyl benzoate are at effective amounts; applying the composition to a surface; after a sufficient period of time for the composition to dry and ensure that the dust mites are killed, removing dead mites and faecal matter from the surface by employing a vacuuming apparatus (e.g. cleaning the surface to remove at least one of dust, dirt, dust mite food, a dust mite allergen, grease, oil, lint, animal hair, an odor, or a stain from the surface) under conditions which do not cause the removed material to vent into the ambient atmosphere; and employing UV light, with wavelengths of less than about 400 nm and beyond the range of visible light, to the surface for an effective exposure time to irradiate the dust mites and disrupting the life cycle of the dust mites; wherein the effective amount of nootkatone includes from at or about 0.1% to at or about 10% by weight of the composition; wherein the effective amount of the benzyl benzoate includes 0.1 % to 50 % by weight of the composition; and wherein the carrier is included in an amount of up to 99% by weight of the composition.  The person of ordinary skill in the art would have been motivated to make those modifications enhance the treatment of dust mites by further employing UV light which is effective at disrupting the life cycle of dust mites.  The person of ordinary skill in the art would have reasonably expected success because Garcia teaches that vacuuming alone usually removes only a fraction of allergens from carpeting (paragraph [0006]).  Garcia teaches employing UV light to irradiate, sanitize, or disinfect a variety of infestation agents that are present within a given cleaning medium (paragraph [0046]).  Garcia teaches that UVC light is effective at disrupting the life cycle of microorganisms including dust mites (paragraph [0048]).
Regarding claim 15, performing the step of treating the surface with a UV light before applying a nootkatone containing composition to a surface is prima facie obvious in the absence of new or unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the new grounds of rejection above.  
Applicant’s first argument is that no rationale or evidence that all nootkatone obtained from fermentation-derived valencene is inherently limonene-free and bergapten-free.
Applicant's arguments filed on 22 October 2020 have been fully considered but they are not persuasive.  In response, Goldblum discloses nootkatone produced by the oxidation of valencene including nootkatone produced by oxidation of valencene obtained from a yeast strain (e.g. nootkatone that is limonene-free and bergapten-free because they are not obtained from citrus oils which may contain limonene and/or bergapten) (page 61, third paragraph).  Goldblum discloses that chemical constituents of grapefruit oil includes nootkatone and d-limonene (paragraph bridging pages 54 and 55).  As evidenced by the instant specification, “nootkatone ex valencene” refers to nootkatone derived from oxidation of valencene that was produced by fermentation, such as by microorganisms harboring one or more valencene synthases and/or other molecules that catalyze formation of valencene (paragraph [0050] of the instant specification) and nootkatone obtained from fermentation-derived valencene are limonene-free (paragraph [00109] of the instant specification) and bergapten-free (paragraph [00111] of the instant specification).  Therefore, nootkatone produced by the oxidation of valencene including nootkatone produced by oxidation of valencene obtained from a yeast strain which is not obtained from a citrus fruit would not contain any limonene or bergapten which are may be present when the valencene are obtained from a citrus fruit.
Applicant’s second argument is that Goldblum encourages the addition of D-limonene in disclosed insecticide or pesticide compositions as either a carrier or penetration agent and thus, Goldblum teaches away from a composition that is limonene-free.  
In response, Goldblum discloses that the carrier can be selected from including a borneol, citronellol, geraniol, D-limonene, dipentene or a combination thereof (paragraph bridging pages 72 and 73).  Goldblum discloses that the formulation can include penetration agents that help to penetrate the exoskeleton of the insect or pest and that the penetration agents can be any penetration agents known in the art including silicone dioxide, petroleum distillate, light solvent, naphtha or D-limonene or combinations thereof (paragraph bridging pages 94 and 95).  It is prima facie obvious to select known compounds to meet known requirements, e.g., selecting known carriers to act as the carrier and known penetration agents to help penetrate the exoskeleton of an insect or pest.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Therefore, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to select including borneol, citronellol, geraniol, or dipentene as the specific carrier and either selected silicone dioxide, petroleum distillate, light solvent or naphtha as the specific penetration agent or not included the penetration agent if help for penetration of the exoskeleton of the dust mite is not desired.  
Applicant is reminded that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).  See MPEP 2144.04(II).  Therefore, it is prima facie obvious to omit a penetration agent if help for penetration of the exoskeleton of dust mites is not desired.
Thus, for the reasons of record and for the reasons presented above claims 2-8, 10-15, 17, 20 and 27-29 are rejected under 35 U.S.C. 103(a) and are provisionally rejected on the ground of nonstatutory double patenting.

Conclusion and Correspondence
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634